Order entered November 26, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00612-CR

                   JOSE REYNALDO ZAMORA BANEGAS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F16-00847-V

                                           ORDER
       Before the Court is appellant’s November 30, 2018 amended third motion to extend the

time to file his brief. Appellant has tendered his brief to the Clerk for filing. We GRANT the

motion and ORDER appellant’s brief filed as of the date of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE